Citation Nr: 0311413	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right ankle 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
July 1960.  

The present matter arises before the Board of  Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In January 2003, the veteran 
testified before the undersigned Veterans Law Judge (formerly 
member of the Board) during a travel board hearing at the 
VARO in Waco.  

The issues with respect to service connection for tinnitus, a 
right ankle disorder, and right knee disorder will be 
discussed in the remand section of this decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Bilateral hearing loss is related to noise exposure 
during active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that subsequent to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since this decision 
constitutes a full grant of the benefit sought on the issue 
of service connection for bilateral hearing loss, further 
assistance is not required to assist the veteran in 
substantiating his claim.



Analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1131; 
38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

A review of the veteran's service medical records does not 
reflect a diagnosis or treatment for impaired hearing.  

In May 1998, the RO received the veteran's application for 
service connection for a number of claimed disorders, to 
include bilateral hearing loss.  The veteran asserted that 
his hearing loss was the result of noise exposure during 
service.  He submitted a March 1998 private audiometric 
evaluation, which reflects pure tone thresholds of 60-70 
hertz in the 3000 and 4000-decibel (dB) range.  Hearing 
discrimination was noted as 76 percent in the left ear and 88 
percent in the right.  

At his January 2003, hearing the veteran testified that he 
first began to notice problems with his hearing acuity during 
weapons training school.  He stated that his military 
occupational specialty was nuclear and conventional weapons 
mechanic.  He also testified that he was exposed to loud 
noise on the flight line working with aircraft, and that he 
was not afforded any hearing protection.  The veteran 
reported that he worked under flight line conditions for more 
than three years and that his shift was usually six to eight 
hours and five days a week.  He stated that post service he 
had been employed in positions that did not exposure him to 
loud noise.  

At his hearing, the appellant submitted a report from Michael 
Kronenberger, M.D., dated in December 2000.  The report notes 
that testing had revealed that the veteran had bilateral 
symmetrical severe high frequency inner ear hearing loss, and 
that such loss was primarily noise-induced.  Dr. Kronenberger 
opined that the most likely cause of the hearing loss was the 
veteran's exposure to aircraft and weaponry during active 
service in the U.S. Air Force.  

The record reflects competent medical evidence of a current 
disability in the form of a diagnosis of high frequency inner 
ear hearing loss.  There is also the opinion of Dr. 
Kronenberger in which he states that the veteran's current 
hearing loss is related to his period of service.  While the 
veteran's service medical records do not reflect any reports 
or diagnoses for impaired hearing, Dr. Kronenberger's opinion 
is based on an examination and the veteran's description of 
his service-related duties working on the flight line and 
around weapons.  The veteran's reported exposure to loud 
noise is consistent with his service in the U.S. Air Force 
and his assignment to an airbase, as noted on his DD-214.  
There is no competent medical opinion that contradicts that 
of Dr. Kronenberger.  

As such, in the Board's opinion, the medical evidence is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is warranted for the veteran's bilateral 
hearing loss.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

REMAND

At his hearing, the veteran reported that he had been treated 
by Dr. Paul Neubach, Dr. David Fader, and Dr. Chris Yiantsou 
for right ankle and right knee disorders.  He submitted three 
completed release of information forms (VA Form 21-4142).  
Treatment records from these doctors have not been associated 
with the claims file.  

Under the VCAA "the Secretary shall make reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain."  38 U.S.C.A. § 5103A(b) 
(West 2002).  

The VCAA also obligates VA to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

Therefore, while the Board regrets the delay, under the 
circumstances set forth above, the veteran's claims are 
hereby REMANDED to the RO for the following action:

1.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's treatment records from Dr. Paul 
Neubach, Dr. David Fader, and Dr. Chris 
Yiantsou.  If, after making reasonable 
efforts to obtain any records the RO is 
unable to secure same, the RO should 
notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  

2.  Then, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded 
examinations of his right ankle and right 
knee, as well as an examination to assess 
whether the veteran has tinnitus.  Send 
the claims folder to the examiner(s) for 
review.  The examination report(s) should 
reflect that such a review was made.  

[Right ankle and knee] Following 
examination of the veteran and review of 
his pertinent medical history, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that the veteran currently 
has a chronic right ankle or right knee 
disability that is related to his period 
of service.  If the examiner is unable to 
answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.  Otherwise, 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

[Tinnitus]: Following examination of the 
veteran and review of his pertinent 
medical history, it is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that the 
veteran currently has tinnitus that is 
related to his period of service.  If the 
examiner is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  Otherwise, the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

3.  Following completion of the 
foregoing, the RO should review the 
evidence of record and enter its 
determination with respect to the 
veteran's claims for entitlement to 
service connection for a right ankle 
disorder, a right knee disorder, and 
tinnitus.  

4.  If the decision remains adverse to 
the veteran, the RO should issue a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order, following appropriate 
appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



